COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 OSCAR L. SHAW,                                 §
                                                                 No. 08-16-00321-CR
                              Appellant,        §
                                                                   Appeal from the
 v.                                             §
                                                                 243rd District Court
 THE STATE OF TEXAS,                            §
                                                               of El Paso County, Texas

                              Appellee.         §                (TC# 20160D02955)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF AUGUST, 2018.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.